     Case 2:20-cr-00579-SVW Document 953 Filed 09/09/21 Page 1 of 4 Page ID #:16313



1     TRACY L. WILKISON
      Acting United States Attorney
2     SCOTT M. GARRINGER
      Assistant United States Attorney
3     Chief, Criminal Division
      SCOTT PAETTY (Cal. Bar No. 274719)
4     CATHERINE AHN (Cal. Bar No. 248286)
      BRIAN FAERSTEIN (Cal. Bar No. 274850)
5     Assistant United States Attorneys
      Major Frauds/Environmental and Community Safety Crimes Sections
6          1100/1300 United States Courthouse
           312 North Spring Street
7          Los Angeles, California 90012
           Telephone: (213) 894-6527/2424/3819
8          Facsimile: (213) 894-6269/0141
           E-mail:    Scott.Paetty@usdoj.gov
9                     Catherine.S.Ahn@usdoj.gov
                      Brian.Faerstein@usdoj.gov
10
      JOSEPH S. BEEMSTERBOER
11    Acting Chief, Fraud Section
      Criminal Division, U.S. Department of Justice
12    CHRISTOPHER FENTON
      Trial Attorney, Fraud Section
13    Criminal Division, U.S. Department of Justice
           1400 New York Avenue NW, 3rd Floor
14         Washington, DC 20530
           Telephone: (202) 320-0539
15         Facsimile: (202) 514-0152
           E-mail:   Christopher.Fenton@usdoj.gov
16
      Attorneys for Plaintiff
17    UNITED STATES OF AMERICA

18                            UNITED STATES DISTRICT COURT

19                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

20    UNITED STATES OF AMERICA,                No. 2:20-cr-579(A)-SVW

21               Plaintiff,                    RESPONSE TO THE EX PARTE
                                               APPLICATION TO WITHDRAW AS COUNSEL
22                     v.                      FOR DEFENDANTS RICHARD AYVAZYAN
                                               AND MARIETTA TERABELIAN
23    RICHARD AYVAZYAN,
        aka “Richard Avazian” and
24          “Iuliia Zhadko,”
      MARIETTA TERABELIAN,
25      aka “Marietta Abelian” and
            “Viktoria Kauichko,”
26    ARTUR AYVAZYAN,
        aka “Arthur Ayvazyan,” and
27    TAMARA DADYAN,
      MANUK GRIGORYAN,
28      aka “Mike Grigoryan,” and
     Case 2:20-cr-00579-SVW Document 953 Filed 09/09/21 Page 2 of 4 Page ID #:16314



1           “Anton Kudiumov,”
      ARMAN HAYRAPETYAN,
2     EDVARD PARONYAN,
        aka “Edvard Paronian” and
3           “Edward Paronyan,” and
      VAHE DADYAN,
4
                 Defendant.
5

6
           Plaintiff United States of America, by and through its counsel
7
      of record, the Acting United States Attorney for the Central District
8
      of California, Assistant United States Attorneys Scott Paetty,
9
      Catherine Ahn, and Brian Faerstein, and Department of Justice Trial
10
      Attorney Christopher Fenton, hereby files its Response to the Ex
11
      Parte Application to Withdraw as Counsel for Defendants Richard
12
      Ayvazyan and Marietta Terabelian (ECF 942).
13
           This response is based upon the attached memorandum of points
14
      and authorities, the files and records in this case, and such further
15
      evidence and argument as the Court may permit.
16
       Dated: September 9, 2021            Respectfully submitted,
17
                                           TRACY L. WILKISON
18                                         Acting United States Attorney
19                                         SCOTT M. GARRINGER
                                           Assistant United States Attorney
20                                         Chief, Criminal Division
21                                               /s/
                                           CATHERINE AHN
22                                         SCOTT PAETTY
                                           BRIAN FAERSTEIN
23                                         Assistant United States Attorneys
                                           CHRISTOPHER FENTON
24                                         Department of Justice Trial Attorney
25                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
26

27

28

                                               2
     Case 2:20-cr-00579-SVW Document 953 Filed 09/09/21 Page 3 of 4 Page ID #:16315



1                        MEMORANDUM OF POINTS AND AUTHORITIES

2          Only ten days after defendants RICHARD AYVAZYAN (“R. AYVAZYAN”)

3     and MARIETTA TERABELIAN (“TERABELIAN”) became fugitives, their

4     counsel has moved to withdraw.       (ECF 942.)    Counsel claims that, over

5     the past ten weeks, they have done little or nothing to prepare for

6     the October 4 sentencing hearings and that, because they are

7     presently unable to communicate with R. AYVAZYAN and TERABELIAN, they

8     cannot do anything to prepare between now and then.          (Id. ¶¶ 3-8.)

9     Counsel also suggests that, although they do not know R. AYVAZYAN and

10    TERABELIAN’s whereabouts or even their intentions, they should be

11    deemed to have disappeared forever.        (Id. ¶¶ 4, 8.)    The Court should

12    deny counsel’s motion to withdraw for the reasons described below.

13         First, counsel’s motion is premature and provides no substantive

14    basis for withdrawal of counsel.       As of the time of counsel’s

15    application, R. AYVAZYAN and TERABELIAN had only been fugitives for

16    ten days.   R. AYVAZYAN and TERABELIAN’s sentencing hearings are not

17    for another four weeks.      There is a meaningful amount of time for

18    counsel to prepare for the upcoming hearings in the event R. AYVAZYAN
19    and TERABELIAN are apprehended between now and then.

20         Moreover, not having sufficient time to prepare for sentencing

21    would not, in and of itself, be sufficient to support substitution of

22    counsel, much less a withdrawal that leaves defendants bereft of any

23    representation.    Counsel’s inability to communicate with defendants

24    is based on their absence, and permitting counsel to withdraw doesn’t

25    resolve the issue; rather, it exacerbates the current state of

26    affairs by depriving defendants of any legal advocate in their

27    absence.    Defendants would be stripped of their Sixth Amendment right

28    to counsel without any of the usual inquiries as to, among other
     Case 2:20-cr-00579-SVW Document 953 Filed 09/09/21 Page 4 of 4 Page ID #:16316



1     things, their knowing and intelligent waiver of that right.            See

2     Faretta v. California, 422 U.S. 806 (1975).         A criminal defendant’s

3     Sixth Amendment right to counsel distinguishes the instant case from

4     the civil case cited in defense counsels’ application, Collins v.

5     Santa Clara Valley Transportation Auth., No. 19-CV-03614-VKD, 2020 WL

6     7319353, at *1 (N.D. Cal. Dec. 11, 2020).

7          Second, counsel fails to identify any exigent circumstances

8     supporting their decision to move ex parte or to make an urgent exit

9     from the case.    There is simply no emergency from counsel’s

10    perspective.

11         Third, the relief counsel seeks would unduly prejudice all

12    parties, including but not limited to defendants themselves.            Were

13    the Court to grant counsel’s motion tomorrow and R. AYVAZYAN and

14    TERABELIAN attempt to self-surrender next week, R. AYAZYAN and

15    TERABELIAN would have no means of obtaining legal advice or

16    representation, and no knowledge of how to communicate with the

17    government or the Court.      Similarly, the relief counsel seeks would

18    leave the Court and the government without any point of contact on
19    behalf of R. AYVAZYAN and TERABELIAN about ongoing proceedings in the

20    criminal case.

21         For the aforementioned reasons, the government respectfully

22    recommends that the Court deny the application to withdraw submitted

23    by counsel to R. AYVAZYAN and TERABELIAN.

24

25

26

27

28

                                              2
